DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/22/2020 have been fully considered but they are not persuasive. The Examiner appreciates the time and effort of the Applicant in the compact prosecution of this case.
Applicant argues that the prior fails to disclose “the second feeding part is configured to transmit, to the filter matching network via the second port, a second signal to be sent to the radiator … the filter matching network is configured to perform filtering on the first signal and the second signal to filter out interference from one to the other, and feed the first signal and the second signal to the radiator via the third port for transmission of the first signal and the second signal.” The Examiner disagrees.
Applicant discloses an antenna apparatus used as a transmit antenna (Para. 0063, Lines 1-4) and a received antenna (Para. 0064, Lines 1-4). Since antennas are known as reciprocal device, operating in both transmission and reception mode, it would have been obvious to a skill artisan to implement the antenna device of Kazusuke et al. for operating in transmission mode for operation at dual band using the configuration and filter-impedance arrangement taught. Several other examples of this design consideration are recited in PTO-892.
If further attempts are made to properly and completely define the invention, Applicant is advised to consider the paragraphs or columns and line numbers and/or figures in the references, as noted below.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well; and such passages and/or figures may be helpful to Applicant in preparing a response to this action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Kazusuke et al. (JPH09270619) in view of Xue et al. (US 20170346159).
Regarding claim 21:
Kazusuke et al. disclose a mobile terminal, comprising an antenna apparatus (in Fig. 1), wherein the antenna apparatus comprising: a first feeding part (5a), a second feeding part (5b), a filter matching network (defined by combined 21, 22, 41 and 42), and a radiator (1), wherein the filter matching network (defined by combined 21, 22, 41 and 42) comprises a first port (21a), a second port (22a), and a third port (1a), the first feeding part (5a) is electrically connected to the first port (21a), the second feeding part (5b) is electrically connected to the second port (22a), and the radiator (1) is electrically connected to the third port (1a); and wherein the first feeding part (5a) is configured to transmit, to the filter matching network (defined by combined 21, 22, 41 and 42) via the first port (21a), a first signal to be sent to the radiator (1), the second feeding part (5b) is configured to transmit, to the filter matching network (defined by combined 21, 22, 41 and 42) via the second port (22a), a second signal to be sent to the radiator (1) via the third port (1a) for the transmission of the first signal and the second signal (See Abstract; Para. 0001, Lines 1-5).
Kazusuke et al. disclose the antenna operating frequency of the reception signal is 810 to 826 MHz, the transmission signal is 940 to 956 MHz, and in the 1500MHz band, the reception signal is 1477 to 1501MHz (Para. 0005, Lines 2-4) and the filter matching network is configured to perform filtering on the first signal and the second signal to filter out interferences from one to the other, and feed the first signal and the second signal to the radiator via the third port (Para. 0011, Lines 1-4; Para. 0003, Lines 1-4; Para. 0004, Lines 1-10), but silent on a maximum frequency value of the first signal is 2170 MHz, a minimum frequency value of the second signal is 2300 MHz.
Xue et al. disclose an antenna system sized and scaled for operation at a band range of 2300 MHz to 2400 MHz and a band range of 1710 MHz to 2170 MHz as claimed (Para. 0037, Lines 5-14).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the antenna resonant size for operation at 2170 MHz and 2300 MHz as taught by Xue et al. into the device of Kazusuke et al. for the benefit of providing operation within those specific frequency in the mobile device (Para. 0046, Lines 10-13).
Regarding claim 22:
Kazusuke et al. disclose the filter matching network (defined by combined 21, 22, 41 and 42) comprises a first filter circuit (f1) and a second filter circuit (f2), the first filter circuit (f1) is electrically connected between the first port (21a) and the third port (1a), the second filter circuit (f2) is electrically connected between the second port (22a) and the third port (1a), the first filter circuit (f1) is configured to transmit the first signal and filter out an interference caused by the second signal, and the second filter circuit (f2) is configured to transmit the second signal and filter out an interference caused by the first signal (Para. 0018).
Regarding claim 23:
Kazusuke et al. disclose the filter matching network (defined by combined 21, 22, 41 and 42) further comprises a first matching circuit (41) and a second matching circuit (42), the first matching circuit (41) is electrically connected between the first port (21a) and the first filter circuit (f1), and is configured to perform impedance matching on the first signal, and the second matching circuit (42) is electrically connected between the second port (22a) and the second filter circuit (f2), and is configured to perform impedance matching on the second signal (Para. 0019).
Regarding claim 40:
Kazusuke et al. disclose a main board (5), wherein the main board (5) is configured to feed an electromagnetic wave signal into the antenna apparatus (1).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kazusuke et al. (JPHO9270619) in view of Xue et al. (US 20170346159) as applied to claim 19, further in view of Cheng (US 20180183138).
Regarding claim 24:
Kazusuke as modified is silent on that the first filter circuit comprises a first inductor, a second inductor, and a first capacitor, the first inductor comprises a first end electrically connected to a ground and comprises a second end electrically connected to the first matching circuit, the second inductor and the first capacitor are connected in series, and are electrically connected between the ground and the third port, the second inductor comprises a first end connected to the first capacitor, and comprises a second end electrically connected to the third port.
Cheng discloses (in Fig. 4) the first filter circuit comprises a first inductor (Li1), a second inductor (Li2), and a first capacitor (Ci3), the first inductor (Li1) comprises a first end electrically connected to a ground (See Fig.) and comprises a second end electrically connected to the first matching circuit (via 7), the second inductor (Li2) and the first capacitor (Ci3) are connected in series (See Fig.), and are electrically connected between the ground (See Fig.) and the third port (via 31), the second inductor (Li2) comprises a first end connected to the first capacitor (Ci3), and comprises a second end electrically connected to the third port (via 31).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the claimed configuration taught by Cheng into the modified device of Kazusuke for the benefit of optimizing the connecting positions of the two-feeding branch elements, to generate a targeted working bands to achieve larger bandwidth (Para. 0070, Lines 4-8).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kazusuke et al. (JPHO9270619) in view of Xue et al. (US 20170346159) and Cheng (US 20180183138) as applied to claims 19 and 24, further in view of Ishiwata et al. (US 20050192047).
Regarding claim 25:
Kazusuke as modified is silent on that the second filter circuit comprises a third inductor, a fourth inductor, and a second capacitor, the third inductor comprises a first end electrically connected to the ground and comprises a second end electrically connected to the second matching circuit, the fourth inductor and the second capacitor are connected in parallel, the fourth inductor comprises a first end electrically connected to the second end of the third inductor, and comprises a second end connected to the third port.
Ishiwata et al. disclose (in Fig. 3) the second filter circuit (6) comprises a third inductor (6a), a fourth inductor (6c), and a second capacitor (6b), the third inductor (6a) comprises a first end electrically connected to the ground (See Fig.) and comprises a second end electrically connected to the second matching circuit (5), the fourth inductor (6c) and the second capacitor (6b) are connected in parallel (See Fig.), the fourth inductor (6c) comprises a first end electrically connected to the second end of the third inductor (6a), and comprises a second end connected to the third port (2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the filter configuration taught by Ishiwata et al. into the modified device of Kazusuke for the benefit attenuating unwanted or desirable frequency in the device (Para. 0009, Lines 9-16).
Regarding claim 26:
Kazusuke as modified is silent on that the first matching circuit comprises a fifth inductor, a sixth inductor, a seventh inductor, a third capacitor, and a fourth capacitor, the fifth inductor and the sixth inductor are connected in series between the first port and the ground, and the six inductor comprises a first end connected to the fifth inductor and comprises a second end connected to the ground, the third capacitor comprises a first end connected to the ground and comprises a second end connected to the first end of the sixth inductor, and the seventh inductor and the fourth capacitor are connected in series between the second end of the third capacitor and the second end of the first inductor; and wherein the second matching circuit comprises a fifth capacitor and a sixth capacitor, the fifth capacitor comprises a first end electrically connected to the second port and a second end connected to the ground, and the sixth capacitor is connected between the first end of the fifth capacitor and the second end of the third inductor.
Ishiwata et al. disclose (in Fig. 3) a first and second matching circuits coupled to their corresponding filters, however silent on that the first matching circuit comprises a fifth inductor, a sixth inductor, a seventh inductor, a third capacitor, and a fourth capacitor, the fifth inductor and the sixth inductor are connected in series between the first port and the ground, and the six inductor comprises a first end connected to the fifth inductor and comprises a second end connected to the ground, the third capacitor comprises a first end connected to the ground and comprises a second end connected to the first end of the sixth inductor, and the seventh inductor and the fourth capacitor are connected in series between the second end of the third capacitor and the second end of the first inductor; and wherein the second matching circuit comprises a fifth capacitor and a sixth capacitor, the fifth capacitor comprises a first end electrically connected to the second port and a second end connected to the ground, and the sixth capacitor is connected between the first end of the fifth capacitor and the second end of the third inductor.
However, it would have an obvious matter of design consideration to implement the configured claimed to achieve the matching and filtering function recited, especial since such configuration would have been within the purview of a skill artisan using known simulator for optimization, thereby suggesting the obviousness of the design consideration.

Claims 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kazusuke et al. (JPHO9270619) in view of Xue et al. (US 20170346159) as applied to claims 19 and 23, further in view of Kim et al. (US 20170346524).
Regarding claim 27:
Kazusuke as modified is silent on that the first filter circuit comprises a first inductor and a second inductor, the first inductor and the second inductor are connected in series between a ground and the first matching circuit, and the second inductor comprises a first end connected to the ground and comprises a second end electrically connected to the third port.
Kim et al. disclose (in Fig. 4) the first filter circuit (411) comprises a first inductor (L1) and a second inductor (L5), the first inductor (L1) and the second inductor (L5) are connected in series between a ground (See Fig. 4) and the first matching circuit (412), and the second inductor (L5) comprises a first end connected to the ground (via C1, See Fig.) and comprises a second end electrically connected to the third port (440; FIRST LOAD).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the filtering and matching configurations taught by Kim et al. into the modified device of Kazusuke for the benefit of reducing power branch loss, an impedance matching loss and a path loss generated by a diplexer (Para. 0087, Lines 5-8).
Regarding claim 28:
Kazusuke as modified is silent on that the second filter circuit comprises a third inductor and a first capacitor, the third inductor comprises a first end electrically connected to the ground and a second end electrically connected to the second matching circuit, and the first capacitor is electrically connected between the third port and the second end of the third inductor.
Kim et al. disclose the second filter circuit (414; top configuration) comprises a third inductor (L2) and a first capacitor (C4), the third inductor (L2) comprises a first end electrically connected to the ground (See Fig. 5) and a second end electrically connected to the second matching circuit (413), and the first capacitor (C4) is electrically connected between the third port (440; FIRST LOAD) and the second end of the third inductor (L2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the filtering and matching configurations taught by Kim et al. into the modified device of Kazusuke for the benefit of reducing power branch loss, an impedance matching loss and a path loss generated by a diplexer (Para. 0087, Lines 5-8).
Regarding claim 29:
Kazusuke as modified is silent on that the first matching circuit comprises a fourth inductor and a second capacitor, the fourth inductor and the second capacitor are connected in series between the first port and the ground, and the second capacitor comprises a first end connected to the ground, and comprises a second end electrically connected to one end of the first inductor; and wherein the second matching circuit comprises a fifth inductor and a third capacitor, and the fifth inductor and the third capacitor are connected in series between the second port and one end of the third inductor.
Kim et al. disclose the first matching circuit (411) comprises a fourth inductor (L5) and a second capacitor (C1), the fourth inductor (L5) and the second capacitor (C1) are connected in series between the first port (440; FIRST LOAD) and the ground (See Fig. 4), and the second capacitor (C1) comprises a first end connected to the ground (See Fig.), and comprises a second end electrically connected to one end of the first inductor (L1 via L5); and wherein the second matching circuit (414; bottom configuration) comprises a fifth inductor (L2) and a third capacitor (C4), and the fifth inductor (L2) and the third capacitor (C4) are connected in series between the second port (toward 430, ANTENNA) and one end of the third inductor (L2 in the top configuration).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the filtering and matching configurations taught by Kim et al. into the modified device of Kazusuke for the benefit of reducing power branch loss, an impedance matching loss and a path loss generated by a diplexer (Para. 0087, Lines 5-8).

Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kazusuke et al. (JPHO9270619) in view of Xue et al. (US 20170346159) as applied to claim 21 and further in view of Thomsen et al. (US Pat. 6249687).
Regarding claim 30:
Kazusuke as modified is silent on that the antenna apparatus further comprises a third feeding part and the filter matching network further comprises a fourth port, the filter matching network further comprises a third filter circuit and a third matching circuit, the third feeding part is electrically connected to the fourth port, the third matching circuit and the third filter circuit are connected in series between the fourth port and the third port, the third feeding part is configured to feed a third signal, a highest frequency value of third signal is 960 MHz, and a lowest frequency value of the first signal is 1700 MHz.
Thomsen et al. disclose the antenna apparatus further comprises a third feeding part (95) and the filter matching network (25) further comprises a fourth port (via 95), the filter matching network (25) further comprises a third filter circuit (40) and a third matching circuit (55), the third feeding part (95) is electrically connected to the fourth port (via 95), the third matching circuit (65) and the third filter circuit (40) are connected in series between the fourth port (via 95) and the third port (115), the third feeding part (95) is configured to feed a third signal, a highest frequency value of third signal is 960 MHz (Col. 2, Lines 20-24), and a lowest frequency value of the first signal is 1700 MHz (Col. 2, Lines 25-28).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the third filter circuit and the third matching circuit as taught by Thomsen et al. into the modified device of Kazusuke for the benefit of reducing coupling of signals at frequencies of the first and second frequency bands into the third bandpass filter (Col. 4, Lines 59-61).

Claims 31-36 is rejected under 35 U.S.C. 103 as being unpatentable over Kazusuke et al. (JPHO9270619) in view of Xue et al. (US 20170346159) as applied to claim 21 and further in view of Kim et al. (US 20170244818).
Regarding claim 31:
Kazusuke as modified is silent on that the antenna apparatus further comprises a main board and a frame of the mobile terminal, and the mobile terminal comprises first two opposite sides and second two opposite sides, the first two opposite sides being longer than the second two opposite sides, the frame comprises a first frame along the second two opposite sides, and comprises a second frame along the first two opposite sides, and the radiator is disposed on the first frame, and the first feeding part and the second feeding part are disposed on the main board.
Kim et al. disclose (in Figs. 2, 7, 28A and 28B) the antenna apparatus (210) further comprises a main board (710 in Fig. 7) and a frame (defined by 202, 204 and 206) of the mobile terminal (200), and the mobile terminal (200) comprises first two opposite sides and second two opposite sides, the first two opposite sides being longer than the second two opposite sides (See Fig. 28A), the frame (defined by 202, 204 and 206) comprises a first frame (202) along the second two opposite sides (See Figs.), and comprises a second frame (204 and 206) along the first two opposite sides (See Figs.), and the radiator (210) is disposed on the first frame (defined by 202), and the first feeding part (220) and the second feeding part (270) are disposed on the main board (710 in Fig. 7; Para. 0113, Lines 1-2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the frame as a part of the antenna arrangement as taught by Kim et al. into the modified device of Kazusuke for the benefit of providing an antenna that may provide superior performance and may be easily secured in a mounting space of an electronic device.
Regarding claim 32: 
Kazusuke as modified is silent on that a first gap and a second gap are disposed on a portion of the first frame dividing the portion of the first frame into a first segment, a second segment, and a third segment, the second segment is located between the first segment and the third segment, the first segment and the third segment each extend to the second frame, and the second segment is electrically connected to the filter matching network and forms the radiator.
Kim et al. disclose a first gap (203) and a second gap (205) are disposed on a portion of the first frame (202) dividing the portion of the first frame (202) into a first segment (corner section of 204), a second segment (lengthwise portion of 202), and a third segment (corner section of 206), the second segment (lengthwise portion of 202) is located between the first segment (corner section of 204) and the third segment (corner section of 206), the first segment (corner section of 204) and the third segment (corner section of 206) each extend to the second frame (204 and 206), and the second segment (lengthwise portion of 202) is electrically connected to the filter matching network (240 and 250) and forms the radiator (210).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the gaps and the segments as described in the structure of Kim et al. into the modified device of Kazusuke for the benefit of adjusting the resonance frequencies as desired (Para. 0076, Lines 1-7).
Regarding claim 33:
Kazusuke as modified is silent on that the second segment is further connected to a first ground segment at a first end portion of the second segment, and the first ground segment is connected to a first ground point, the first ground point disposed on the main board.
Kim et al. disclose the second segment (lengthwise portion of 202) is further connected to a first ground segment (230) at a first end portion (1P) of the second segment (lengthwise portion of 202), and the first ground segment (230) is connected to a first ground point (2P), the first ground point (2P) disposed on the main board (defined as 710 in Fig. 7).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the gaps and the segments as described in the structure of Kim et al. into the modified device of Kazusuke for the benefit of adjusting the resonance frequencies as desired (Para. 0076, Lines 1-7).
Regarding claim 34:
Kazusuke as modified is silent on that the second segment is further connected to a first end of an extension segment at a second end portion of the second segment, and a second end of the extension segment is connected to the filter matching network, and wherein the extension segment, the second segment and the first ground segment form a loop antenna.
Kim et al. disclose the second segment (lengthwise portion of 202) is further connected to a first end (4P) of an extension segment (4P-5P) at a second end portion (5P) of the second segment (lengthwise portion of 202), and a second end of the extension segment (4P-5P) is connected to the filter matching network (274), and wherein the extension segment (4P-5P), the second segment (lengthwise portion of 202) and the first ground segment (230) form a loop antenna (See Fig. 2).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the gaps and the segments as described in the structure of Kim et al. into the modified device of Kazusuke for the benefit of adjusting the resonance frequencies as desired (Para. 0076, Lines 1-7).
Regarding claim 35:
Kazusuke as modified is silent on that further comprising a second ground point disposed on the main board, the extension segment is further connected to a second ground segment, and the second ground segment is connected to the second ground point.
Kim et al. further comprising a second ground point (272) disposed on the main board (defined as 710 in Fig. 7), the extension segment (4P-5P) is further connected to a second ground segment (defined by the area accommodating 272), and the second ground segment (defined by the area accommodating 272) is connected to the second ground point (272).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the gaps and the segments as described in the structure of Kim et al. into the modified device of Kazusuke for the benefit of adjusting the resonance frequencies as desired (Para. 0076, Lines 1-7).
Regarding claim 36: 
Kazusuke as modified is silent on that the second ground segment comprises a single-pole multi-throw switch that is selectively turned on or off to adjust a resonance frequency of the first signal.
Kim et al. disclose the second ground segment (defined by the area accommodating 272) comprises a single-pole multi-throw switch (274) that is selectively turned on or off to adjust a resonance frequency of the first signal (See Figs. 2, 7, 28A and 28B).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed implement the gaps and the segments as described in the structure of Kim et al. into the modified device of Kazusuke for the benefit of adjusting the resonance frequencies as desired (Para. 0076, Lines 1-7).

Claims 37-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kazusuke et al. (JPHO9270619) in view of Xue et al. (US 20170346159) as applied to claim 19, and further in view of Desclos et al. (US 20160190685).
Regarding claim 37:
Kazusuke as modified is silent on that a third gap and a fourth gap are provided on the second frame along the first two opposite sides, so that the first segment is defined by the first gap and the third gap, and the third segment is defined by the second gap and the fourth gap, and wherein the first segment and the third segment form a parasitic antenna of the second segment.
Desclos et al. disclose (in Fig. 13) a third gap (the break on the top left between 131a on the top left and 131a at the middle left frame) and a fourth gap (the break on the bottom right between 131a on the bottom right and 131a at the middle right frame) are provided on the second frame along the first two opposite sides (See Fig.), so that the first segment (131a on the top left) is defined by the first gap (the break at the top) and the third gap (the break on the top left between 131a on the top left and 131a at the middle left frame), and the third segment (1314 at the middle right frame) is defined by the second gap (the break at the bottom) and the fourth gap (the break on the bottom right between 131a on the bottom right and 131a at the middle right frame), and wherein the first segment (131a on the top left) and the third segment (131a at the middle right frame) form a parasitic antenna (connected to the ground) of the second segment (See Fig.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the segments and arranged as taught by Desclos et al. into the modified antenna device of Kazusuke et al. for the benefit of achieving a wider bandwidth and compensation for the frequency shift that results from the increased separation (Para. 0012, Lines 17-21).
Regarding claim 38:
Kazusuke as modified is silent on that a third ground point disposed on the main board, and one end that is of the first segment and that corresponds to the third gap is connected to the third ground point.
Desclos et al. disclose a third ground point (coupled through 135a) disposed on the main board (134a), and one end that is of the first segment (131a on the top left) and that corresponds to the third gap (the break on the top left between 131a on the top left and 131a at the middle left frame) is connected to the third ground point (coupled through 135a).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the segments and arranged as taught by Desclos et al. into the modified antenna device of Kazusuke et al. for the benefit of achieving a wider bandwidth and compensation for the frequency shift that results from the increased separation (Para. 0012, Lines 17-21).
Regarding claim 39:
Kazusuke as modified is silent on that a fourth ground point disposed on the main board, and one end that is of the first segment and that corresponds to the first gap is connected to the fourth ground point.
Desclos et al. disclose a fourth ground point (coupled through 135b) disposed on the main board (134b), and one end that is of the first segment (131a on the top left) and that corresponds to the first gap (the break at the top) is connected to the fourth ground point (coupled through 135b).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the segments and arranged as taught by Desclos et al. into the modified antenna device of Kazusuke et al. for the benefit of achieving a wider bandwidth and compensation for the frequency shift that results from the increased separation (Para. 0012, Lines 17-21).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988. The examiner can normally be reached General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on 5712707893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BAMIDELE A JEGEDE/Examiner, Art Unit 2845                                                                                                                                                                                                        
/HAI V TRAN/Primary Examiner, Art Unit 2845